Case 1:20-cv-03668-FB-RER Document 1-2 "Filed 08/13/20 Page 1 of 11 PagelD #: 10

National e EQUITY RESERVE™ AGREEMENT - NATIONAL HOME EQUITY
bg (Not to be Used for Lines Secured by a Texas Homestead)

 

Date: 1/03/2007 AccountNo. 0005324352

 

 

 

Yout, the undersigned, are opening an Equity Reserve Linc of Credit (Line) with National City Bank (Bank) and agree that the following material terms
and conditions will apply to your Line.

Line of Credit. Your Linc is an open-end line of credit which you muy use to obtain cash advances (Advances) from time to time for a period of 10
yeurs (9 years 10 months In Connecticut) (Draw Perlod). If you continue to meet Bank's then current credil und collateral value criteria, at Bank's
discretion, Bank will either extend the Draw Period for one or more additional Draw Periods or Bank may refinance your Line on the terms then being
offered by Bunk for liquity Reserve Lines of Credit. If your Draw Poriod is not renewed or the Line refinanced, you may repay any outstanding balances
during tho Repayment Period as provided in the Payment section below.

The initial amount of your Line is$ 350,000.00 {Credit Line). You have the option anytime during the Draw Period of this
Agreement to creato Fixed Rate Locks of ull or part of your Line at a fixed rate and for a fixed paymont. The Fixed Rate Lock (FRL) balance includes
the FRL advunce fee. Any amount you repay on the Line and/or on an FRL will be again available to you on the Line until the end of the Draw Period.
Bank may reduce the amount of your Credit Line under certain conditions described in (his Agreement.

Advances. You may obluin Advances under your Line by issuing Equity Reserve checks and special FRL checks (each a Check) supplied by Bank, by
contacting Customer Service or by way of any other Bank approved plan. Bank will charge your Checks directly agalnst your Line. You may make
arrangements for an Advunce on your Line to pay off any FRL at any time by contacting Cusiomer Service al the address or phone number on your
Statement. You should notify Bunk when you need more Checks, The minimum FRL Advance that you can receive using an FRL Check is $5,000.
FRL Check Advances will automatically have a 20-year Repayment Term. You may contact Customer Service after a FRL Check posts to your Line to
change the Repayment ‘l'erm to one of the other-available terms listed in the Fixed Rate Lock Advances section below, however, FRL Advances changed
to another Repayment Term will be subject to finance charges at the annual percentage rute in effect the day the new FRL Repayment Term is upplied by
Customer Sorvice. FRI. Advances for terms other than 20 years may ulso be obtained by contacting Customer Service instead of by Check. FRL Checks
for less thun $5,000 will be posted as a Line Advance. You should also notify Bank immediately if your Cheeks are lost or stolen. (Please see the "Stop
Payment Orders" section of this Agreement). Your statement will list Checks that have been paid, but the actual paid Checks will nol be returned to you.
You may request copies of paid Cheeks from the Bank, and a copying fee muy be charged.

Bank will issue you a Card or Cards for use with the Line except in Connecticut, New York and Texas and in other states where such access is limited.
The word Curd cun megn one or more credit cards or Automated Teller Machine (ATM) ecards. You authorize Bank to Issue you a Card for use with the
Line. You may purchase goods or services from merchants who honor the Card. You may obtain Advances from Bank or any other financial institution
that honors the Card. You may also obtain Advances by using a Personal Identification Number (PIN) for telephone banking or on-line banking
Advances. Rank wit! charge all Advances to your Line.

If you allow someone elso to use your Card or PIN and you want to stop stich usc, you must let Bank know in writing. You must notify Bank
immediately If your Cards or PIN are lost or stolen, or you beliove that some person may be using your Card(y) or PIN without permission. You will not
use your Line after notifying Bunk of Joss, thoft or unauthorized use of your Card(s) or PIN. You will not be held liable for any unauthorized use of the
Card or PIN after you have notified Bank of the loss or theft by phone at 1-800-533-6596 or in writing at National Cily Card Services, P.O. Box 4092,
Katumazoo, Michigan 49003. (Othorwise you muy be liable, but not for more than $50.) Bank may terminate the use of your Card, PIN or Checks if
you lose your Curd, PIN or Checks two times or more in a twelve-month period. Bank may also terminate the use of your Card or PIN if your new
bulance exceeds your Credit Line by 29 or if you aro over limit for more than one billing cycle.

Bank will have no obligation to honor any Advance by any means if the resulting new balance of your Line would exceed your Credit Line; or after the
Draw Period ends: or in the event of termination or suspension of your Credit Line under the conditions described in this Agreement, and upon Bank's
request you will relum Checks and/or Cards. Your Line may not be used for Intemet tottery, betting or gambling transactions or for any Illegal
transactions.

Charges from foreign merchants and financial Institutions may be made in a foreign currency. Bank will bill you in U.S. Dollars based on the exchange
rate on the day Bunk settles the transuction, plus any special currency exchange charges. In the case of VISA Accounts: the exchange rate applied to each
such (ransaction is a rate salected by Visa from a range of rates uvailable in wholesale currency markets for the applicable central processing date, which
rate may vary [rom the rate Visa itself recelves, or the government-mandaled rate in effect for the applicable central processing date. In addition, Bank
will charge a forciga iransuction fee of 1% of the converted amount. Becuusc of the special charges and possible differencas In exchange rates between
the time Bank sctiles and the timo you initiated the transaction, the total charge for a foreign transaction may be greater than the cash advance or purchase
at the time it was made.

Finance Charge for Line ond Fixed Rate Lock Advances and During the Repayment Pertod.

a) Line Advances: Rank figures the finance charge on your Line by applying the periodic rate to the "average daily balance” of
your Line. To get the "average daily bulance", Bank takes the beginning balance of the Line each day, adds any new Advances including if applicable,
the broker and processing fees, and other debits, and subtracts any payments or credits and unpaid periodic finance charges. This gives the daily balance.
Then. Bank adds up all the daily balances for the billIng cycle and divides the total by the number of days in the billing cycle. This gives the "average
daily bulance”.

Advances are subject to finance charges from the date of transaction to the date payment is posted (o the Line. The periodic rate of finance charge and the
annual percentuge rule are subject to change, based on the value of an index. ‘Tho index in effect for each billing cycle shall be the "Prime Rate” of
interest uppeuring in the Monay Rates Table of ‘The Wall Street Journal published on the first day of your Billing Cycle (or, if not published on that date,
the lust edition published prior to that date), rounded upward, If necessary, to the nearest .01% (Line Index).

The ANNUAL PERCENTAGE RATE is the Line Index plus 0.750 % (Line Margin). The FINANCE CHARGE (or each
billing cycle shull be computed at the annual percentage rate divided by 12. As of 12/29/2006 , the current periodic rate of
FINANCE CHARGE is 0.750 % per month, which corresponds to an ANNUAL PERCENTAGE RATE of
%.
9.000

The annuul percentage rate und (he periodic rate of finance churge may increase if the Line Index increases. In the event of an increase, the finance
charge will incrcuse and the minimum payment amount may increase. If the minimum payment amount is either 1.5% of the new balance or the total

finance charges, un [ncreuse or decrease In the annual percentage rate will result in a corresp iB ord in the mi pay
amount.

b) Fixed Rate Lock Advances: Bank figures the finunce charge on each FRL by applying the periodic rate to the “average daily
balance" of tho FRI. To got the “average duily bulance”, Bank takes the beginning balance of the FRL each day and subtracts any payments or credits
and unpaid periodic finunce churges. This gives the daily balance. Then, Bank adds up all the daily balances for the billing cycle and divides the total by
the number of days in the billing cycle. This gives the “average daily balance”.

Each FR. Is subject to finance charges from the date of the transaction until paid in full. The periodic rate of finance charge and the annual percentage
rate are determined and fixed on (hebusiness day the transaction posts to your Line. The index shall be the highest dally rate for 3 year Treasury notes
with constant muturities from the 1" business day through the 11" last business day of the calendar month preceding the month in which the transaction
posts to your Line, rounded, if necessary, to (he nearest 0.125% (FRL Index). The FRL Index can be found in the Federal Reserve Statistical Release H.

15 al www. federalreserve.gov/releases/ht5.

ERA-MULTLNHV2_1

 

 

 

 

 

 

 

NITEERA! (06/13/2005)
Case 1:20-cv-03668-FB-RER Document 1-2 Filed 08/13/20 Page 2 of 11 PageID #: 11
The ANNUAL PERCENTAGE RATE is the FRL Index plus u margin (FRI Margin). The FINANCE CHARGE for each billing cycle

 

 

 

 

 

 

shall be computed at the annual pereentuge rate divided by 12. As of 01/03/2007 , the FRL Margin, the current periodic rate of
FINANCE CHARGE per month und corresponding ANNUAL PERCENTAGE RATE for each FRL Repayment Term are listed in the
table below:
FRE Repayment ‘l'crm FRL Margin Monthly Periodic Rate of
| FINANCE CHARGE ANNUAL PERCENTAGE RATE
5-year PRL: 3.500 0.677 8.125
60 monthly payments
10-yeor RU:
120 monthly payments 3.750 0.698 8.375
VSeyear PRL: 4.000 0.719 8.625
180 monthly payments
20-year FRL:
240 monthly payments
(automatic term for FRL checks you 4.500 0.760 i 9.125
write)

 

7-year “Interest Only” FRL:

83 monthly payments of one penny plus
finance charges on (he FRL balance 50

{inetuding the FRL Advance Kee), 3.7 ae 8.375
followed by a balloon puyment of the
remaining, bal in the 84" month.

 

 

 

 

 

 

 

c) Both Line and Fixed Rate Lock Advances: In no event shall the periodic rate of FINANCE CHARGE be more than
1.50% per month or less than 0.25% per month and in no event shall the ANNUAL PERCENTAGE RATE be more than 18.00% or less than

3.00%. Tho annual percentage rate includes only interest and not othor costs. Your monthly will disclose the app annual p ge rate
for the billing cyclo.

d) Repayment Period: Any umount outstanding other than FRL's will be converted to a Fixed Rate Lock balance on the last
business duy of your Draw Period and will be subject to finance charges for a Fixed Rate Lock based on a 240 month Repayment Term for balances of
$10,000 or more or u 120 month Repayment Term for bulances of less than $10,000 as stated In subsections (b) and (c} above. The index value is the
highest IRL Index from the 1" business duy through the 11" last business day of the culendar month preceding the month In which the Draw Period ends,
rounded, if necessary, us provided in subsection (b) above.

Other Finance Charges. A Broker feo FINANCE CHARGE of § 3,500.00
A Discount Fee FINANCE CHARGE of § 0.00 (0.000 % of Credit Line)
A Processing kee FINANCE CHARGE of $ 0.00

 

An FRL Advance Fee FINANCE CHARGE of $50 for each Fixed Rate Lock used.

 

Other Charges. In addition to finunce charges. the following other charges will upply:

© An annuul fee of $50 reflected on the monthly statement for the first billing cyclo of each yout of your Draw Period beginning with the 13 billing
cycle, whether or not you obtain Advances undor your Line. This fee is not refundable.

¢ A late payment fee of the greuter of 10% of tho unpuid minimum payment or $40, if Bunk does not recelve your minimum payment al the address
shown on your slalemon{ within 10 days of the Due Dato. Bank muy charge an additional late payment fee for each billing cycle that your Line is
past dire.

¢ — An overlimil fee of $25 whenever you go aver your Credit Lino. Bank may charge an additional $25 for each billing cycle that you remain over
your Credit Line.

© A returned payment fee of $30 if you muke u puyment on your Line which is retumed to Bank unpaid because of insufficient funds, a closed
account, stop payment, or any other reason.

° A retumed check fee of $30 if you write a Check (hat Bank dishonors under the "Advances" section of this Agreement.

¢ — A stop payment fce of $30 for the service of stopping payment on u Check und a $30 service fee for renowal of each Stop payment order.

e A foroign transaction fee of 1% of the transaction umount. This fee is not applicable to transactions in the United States.

© An carly terminution fee of $ 350.00 if you close your Line within the first 36 months

* — A document request fee of $6 per copy for service of providing copics. Bunk will not charge you for documents Bank is required by law to give you
at no charge.

® Any real estate reluted closing fees duc ut the closing of your Line as_ reflected on the HUD settlement statement provided to you by the closing
agent which is hereby incorponited and made part of this Agreement by this reference,

Bank does not lose any of ils other rights under this Agreement whether or nol it churges late payment:or overlimit fees. You also agree that Bank may
ulso charge you a fee, not otherwise enumerated herein, for services that Bank performs for you that you have requested. The application of any fee shall
not cure the default which Inithated the fee.

Security Interests. Your Linc will be secured by u morigage (Mortgage) on your dwelling (Dwelling). If the Dwelling is your primary or secondary
residence, you represent and warrant to Bank that ut ull times during the term of this Agreement your Dwelling, or a minimum of one unit of your multi-
unit Dwelling, shalt be occupied by you und shall nol be used us rental property. Bank agrees to waive any security interest in the Dwelling to the extent
it secures Advances which may be in excess of your Credit Line. You name Bank as loss payee and beneficiary of the proceeds of, and assign to Bank
any } premi of, all i ! with your Line. You must not adversely affect Bank's interest in the Dwelling by any action or
inaction. You must keep the Dwelling in gaod condition, promptly pay all mortgages and other liens against the Dwelling, and prompily pay all taxes and
assessments on (he Dwelling. You must not sell or (ransfer title to the Dwelling without Bank's permission, or use the Dwelling for any illegal purpose.

Property Insurance. You must keep the [Dwelling fully insured against loss or damuge on terms that are acceptable to Bank to the extent permitted by
law. You must curry flood inaurance if required by federal law. You may obtain property insurance or furnish existing property insurance from
anyone that is acceptable to Bank provided the insurer is authorized ta do business in the state or jurisdiction where the Dwelling is located or is an
eligible surplus lines currier. You ugree to furnish Bank with written evidence of such insurance, with Bank named as loss payee and proof of payment
of insurance premiums. If you fuil to do so, Bunk may buy insurance to protect Bank's Interest and add the premium cost to the unpaid balance of your
Line, subject to the same: finance charges as Advances against your Linc. You assign to Bank the proceeds from any such insurance policies up to the
unpaid balance of your Line, Hank may upply such proceeds, including any return of uncured premiums and payments for claims under such poticies, to
reduce the unpaid balance of your Line, You irrevocably authorize Bank as your agent and on your behalf to negotlate, settle and release any claim under
your insurance and to submit insurance claims for you und to receive and sign your name to any checks or drafts or related papers obtained from
insurance companies,

Tax Deductibility. You should consult a tax advisor regarding the deductibility of interest and charges on your Line.

Statements. Bunk agrees to mail or doliver to you a monthly statement for each billing cycle at the end of which there is a balance which is a debit or
credit bulunce of more then $1 or on which a finance churge has been imposed. The butance is the sum of ull outstanding Advance(s), fees, payments,

other credits, other churges und debits, and finunce charge(s).

NHEERAZ (Rev. 06/13/2005) ERA-MULTENHV2_2

 

 

 

 

 

 

 

 

 
Case 1:20-cv-03668-FB-RER Document 1-2 Filed 08/13/20 Page 3 of 11 PagelID #: 12

Payments, Your payments will be due monthly. You muy pay the enlire unpaid balance of your Line and/or your FRL(s) at any lime. You are required
to pay a minimum payment by the Due Date shown on your stutement equal to the sum of the Line Minitnum Payment and the FRL Minimum Payment
for cach PRL in use, .

\ ' 4) Line Minimum Payment: The Line Minimum Payment will equal the periodic finance churges that accrued on the outstanding
Line bulance during the preceding billing cyele us shown on cach manthly statement (Interest Only Minimum Payment),

b) The FRL Minimum Payment is: For all FRL‘s except the 7 year “Interest Only" FRL, the minimum payment is a fixed
payment amount that is sufficient to puy off the FRI including the FRL Advance Fee. at the fixed rate applicable to that PRL calculated based on tho
number of monthly payments for the applicable FRL Repayment ‘Term as doscribed in the section of this Agreement called “Fixed Rate Lock Advances.”
Ifyou choose the 7-year “Interest Only" FRL option, the minimum payment is 83 payments of one penny ($.01) plus the finance charges thal accrued on
the Jing FRI. bal which bal. includes the RL Advance Fee. at the fixed rate applicable to that FRL {as described in the section of this
Agreement called "Iixed Rute Lock Advances”) during the preceding billing cycle as shown on each monthly statement followed by one payment of the
outstanding bulunee. Any amount stit! owing at the end of the billing cycle prior to the billing cyele containing the final payment will be added to the final
minimum payment duc. Additional payments on any FRL may be made at any time but you will continue to be obligated to make the fixed payment for
the FRI. us long us any umount is still owing on the FRL. The amount of any reduction in principal from a payment on an FRL will become available to
you on your Line once it is posted. until the end of the Draw Period. If your Draw Period is not renewed then access ¢o the Line will not be available
during the Repayment Period.

c) Repayment Perlod: ‘The Minimum Payment may not fully repay the principal that is outstanding by the end of the Draw Period.
If your Draw Period is not renewed for an additional term. during the Repayment Period you may continue (o make scheduled payments on any FRL
balances outstanding at the end of the Druw Period until they are paid in full. Additionally, any amount outstanding other than an FRL will be converted
{o a Fixed Rate Lock without an FRL Advance fee on the last business day of your Draw Period and will be subject to then current finance charges for an
FRL of equal Repayment Term as described in the section of this Agreement called “Fixed Rate Lock Advances." The total amount will be required to be
repaid In two hundred forty (240) equal monthly puyments for balances of $10,000 or more: or one hundred twenty (120) equal monthly: payments for
balances of less than $10,000. Any amount still owing after two hundred thirty nine (239) billing cycles or after ane hundred nineteen (119) billing cycles
respectively, will be added to the final minimum payment due.

Payments will be applied in the following order: First,:to cach FRL on a first In-first out basis for all unpaid periodic finance charges and then to the
FRL's principal balance in un amount necessary to. umortize tho PRL within its amortization schedule, then {0 all unpaid periodic finance charges on (he
Line, then to all Other Charges, then to the Line. For introdtictoryand pr ional offer bal: pay to the Line are applied on the busis of the
lowest rate halunce fest to highest rate balance last. If there ere no balances on the Lino, overpayments ure applied as 4 prepayment to the FRL(s) on a
first in-first out basis, If there are no balances on any RL or on the Line, overpayments are credited to the Line and returned upon request. In order to
make additional partial prepayments to dn FRL or to prepay an FRL in full without paying off your Line, you must contact Customer Service to make
arrangements to do so,

Stop Payment Orders, We ugrec to honor u stop payment order against u Check whon received from you within w reasonable time prior to payment. A
stop payment order hecomes effective ufter we huve actually recoived the order and had a reasonable lime to process it, and the order will remain in effect
for thirteen months. Our ueceptanve of a stop payment order does not meun that the Check has not yet been pald, and we shall have no linbility resulting
from the payment of a Check before your step payment order becomes effective. A stap payment Srder may he renewed for successive periods equal to
itt originul perind of effectiveness if we receive & renewal notice prior to the order becoming ineffective.

A stop payment order uguinst a Check must uccurately describe it as to dale, number, amount, and payee, and must correctly recite your name and the
Account number. You ugree that it is current industry standard to process stop Payment orders by means of compuler technology. Accordingly, your
failure (o provide the exact identification af Account number and Check number in order to identify the Check to be stopped will result in the Check being
paid if presented, and we will nol be liable for such payment, Errors in your name or the Account number, ar inaccuracies in (he description of the
number, amount, issue dute or payee on your written slop payment order shall relicve us from any liability for any mistaken payment or wrongful
dishonor. Any’errors on our written acknowledgment to you of a stop payment order must be reported by you in writing to our Customer Service
Depurtment within 10 calendar days of the written. acknowledgment date. We shall not be Nable for any mistaken payment or wrongful dishonor
occurring after the 10-day period, unless crrors or inaccuracies ure so reported lo us within the 10-day period.

Before we will release u stop puyment order, our Customer Sorvice Department may require the reccipt of a written request, signed by you, requesting the
withdrawal of the order.

In the event we reeredit the Account for a paid Check, then you hereby assign tous all rights against third parties. You or any joint aecount holder may
order a stop payment. You agree thut we will not be obligated to reimburse you immediately upon notice of alleged wrongful payment; that it is your
obligation to prove the fuet und amount of damage suffered: and that in no case will we be liable for more than your actual damage,

We shall not be liable for any damages unless we have failed to act in good faith and oxercise ordinary care. You agree to indemnify us and hold us
harmless from any and all expenses incurred or damages suffered by us in honoring a stop payment order,

To place u stop payment order, write 9 Nutfonal City, Equity Reserve Siop Payment Department, 4661 E. Main Street, Columbus, Ohio 43251-0928.

Termination of Line. Bunk can (orminate your Line and require you to puy the entire outstanding balance in one payment If you breach a material
obligation of this Agreement in that:

° You enguge in fraud or material misreprosentation in connection with your Lino.

© = You do not meet the repayment terms of this Agreemont.

¢ — Your uetion or inaction adversely uffects the collateral or Bank's rights in tho collateral.

To the extent permitted by 11 USC 506, Bunk shull be entitled to reasonable court costs and attorneys’ fees for independent counsel that Bank hires
(unless you are u resident of New Ilumpshire, In which case we may not recover our attomeys' fees from you). Interest after termination, whether prior
to or after judgment by a court of competent jurisdiction, shall accrue upon the outstanding unpaid balance at the rate determined under this Agreement
unti? such balunce is puid in fult,

Suspension or Reduction of Credit Line. Bank can refuse to muke additional extensions of credit or reduce your Line if you breach a material obligation
of this Agreement in that:

¢ — The value of the Dwelling securing your Line declines significantly below its present appralsed value for purposes of the Credit Line.

¢ Bank reasonably believes you will not be able lo meet the repayment requirements due to a material change in your f{Inancial circumstances.

© You are in default of u material obligation under this Agreement,

¢ — Government action prevents the Bank from imposing the annual percentage rite provided for or impairs the Bank's security interest such that the
value of the interest ix less than 120 percent of the Credit Line.

A regulatory agency hus notified the Bank that continued Advances would constitute an unsafe or unsound practice.

The maximum annual percentage mite is reached.

If your Line is suspended and you have used any FRL(s) then at Bank's option Bank may terminate the FRL(s) and transfer any FRL balances to your
Line.

Bank will give you written notice of any such action and conditions for reinstating your credit privileges. Bank may reinstate your credit privileges when
the conditions lcuding to suspension are cured to Bank's satisfaction. Bank may require you 1o request reinstatement of credit privileges when the
conditions leading to suspension or reduction of your Credit Line no longer exist. An additional title examination and other documentation may be

required to reinstate your Line, and uny costs ussociated with reinstatement will be paid by you where permitted by law.

Ml

ERA-MULTHNHV2_3

 

 

 

 

NUEERA3 (Rev. 06/13/05)
Case 1:20-cv-03668-FB-RER Document 1-2 Filed 08/13/20 Page 4 of 11 PagelD #: 13

Change in ‘Terms. Bunk muy chunge certain terms of this Agreement at any time by giving you 15 days prior nolice:
e¢ — The index and murgin used for this Line if the ortginal index is no longer available.

A change that you specifically ugree to,

A change that benefits you,

An insignifieunt change.

Other changes permilicd by applicable law.

Any change in terms will apply to balunces outstanding on the effective date of the change as well as to balances generated thereafter.

Other Provisions. You shull promptly notify Bank of any change in circumstances which has a substantial adverse effect on your credit. You will
fumish Kank with (nancial statements in a form satisfactory to Rank as Bunk muy request from time to time. Bank may also require a title examination
and/or appraisal from time to time, the cnst of which will be paid by you.

If this Agreement is signed by more than one borrower. cach of you may draw Checks on the Line or use the Cards, and each and every borrower is
jointly and sovorally liable for ull Advances und charges on the Line. With reasonable notice to process the request, any of you may direct Bank to not
make further Advances on the Line, however, reinstatement will only be made on the joint request of all of you.

Your rights in your Line may nol be ussigned. The Mortgage may not be assumed by a subsequent purchaser of the Dwelling. All feas paid to Bank are
not refunduble.

All of Bank's rights under this Agreement are valid (o the extent permilted by applicable law. If it is determined for any reason that any part of this
Agreement is invalid or unenforceable, this shall not affect the validity or enforcement of any other provision, and this Agreement will then read as if the
invulid or unenforceable part were not there.

Bank muy deluy exercising any of its rights under this Agreement without losing them. We may accept late payments or partial payments without losing
any of our rights, If your poyment is marked with the words “Paid in Full” or similar language, you must send your payment to National Clty,
6750 Miller Rood, lrecksville, Ohio 44141, Locator No. 7107. If your payment is made to any other address, we may accept the payment without
losing any of our rights,

You understand that Bunk is a nutional bank located in Ohio, and that Bank's decision to extend the Line to you was made in Ohlo. Therefore, this
Agreement und your use of the Line, Checks and Cards, shall be governed by and construed in accordance with (a) Federal laws and regulations
including but not limited to 12 USC § 85 and (b) the laws of Ohio. to the oxtent Ohio laws are not preempted by federal laws or regulations, and without
regard to conflict of taw principles.

The annual IRS Form 1098 will be ixsued only to the first borrowor listed on this Agreement at origination and the designation of a borrowor as first
cannot be changed subsequently.

 

At Bank's option, Bank may desig un el Ic or optically imaged reproduction of this Agreement or any other document related to your Loan as an
original document and if it does so, the reproduction may be relied on In full by all parties (o the same extent as an original.

You can chunge uny term of this Agreement only in a writing signed by us.

You agres that, to the extent not prohibited by upplicablo law, Bank shall not bo liable for any damages unless Bank has failed to act in good falth and
exercise ordinary caro. You further agree that in no event shall Bank be liable for any consequential, indirect or special damages even if Bank has been
advised of the possibility of such damages.

f d

From time to time. we muy offer you special rates for bal or ii y orp ional offers on your Line. If wa do, we will
advise you of the annual percentage rules und finance charges associated with the special rate offer, how long they will be in effect, the balances to which
they will apply, and other terms of the special rate offer. Any special rate offer will be subject to the terms of the offer and this Agreement.

Bank may provide to others, Including but not Ilmited to, consumer credit reporting agencies, Information about our transactions and experlences
with you. Also, Bank antl its affitlates (collectively “National Clty") may share with each other all information about you that National Clty has or
may obtnin for the purposes, among other things, of evaluating credit applications. Under the Fair Credit Reporting Act there is certain credit
Information that cannot be shared about you (unless you are a business) if you tell National Cley by writing to Natlonal City Corporation,
Attention: Office of Consumer Privacy, P.O, Box 4068, Kalamazoo, MI 49009. You must include your name, address, Line (account) number
and social security number.

You agree thut you and Bunk have an ostablished business relationship and thal, to the extent not prohibited by applicable law, National City may contact
you to offer you products and services that National City thinks may be of interest to you. Such contacts are not unsolicited, and Natlonal City may
contact you by telephone und with an automated dialing and announcing device or by fax at any telephone number you have given to us including the
telephona number on your application, or by email or other form of electronic communication and we may monitor telephone calls with you to assure
quality service.

In this Agreement, the term “affiliates” meuns current and future affiliates of Bank, including, but not limited to, the following National City Corporation
subsidiaries: National City Home Loan Sorvices, Inc., First Franklin Financlal Corporation, Madison Bank and Trust Company and National Cliy
Morigage Co.

If you believe that we have information about you that is inaccurate or that we have reported or may report to o credit reporting agency

information about you chat is inaccurate, please notify us of the specific information that you believe Js Inaccurate by writing to National Clty,
P.O. Box 94982, Cleveland, Ohio 44101, Atin: Credit Bureau Disputes, Locator 7113.

MINIMUM INITIAL ADVANCE: If Bunk is paying the third party closing costs to open your Lina, an Initial minimum advance of $25,000 is required.

ITU

NHEERAAA (06/06) ERA-MULT-NHV2_4

 

 

 

 
Case 1:20-cv-03668-FB-RER Document 1-2 Filed 08/13/20 Page 5 of 11 PagelD #: 14

NOTICES, The following notices are given by Bank only (o the extent not inconsisiént with 12 U.S.C. Section 84 und related regulations und opinions,
and/or the choice of law provision set forth herein (with respect to which Bank expressly reserves all rights). You acknowledge receipt of the following
notices hefore beeaming obligated:

IF the Dwelling is Jocated in California: Lender may. at its option, declare the entire balance of the Secured Debt to be immediately due and payable
upon the creation of. or contract for the creation of, any lien, encambrance, transfer or sale of the Property.

If the Dwelling is located in Colorado: If your payments are received after the due date, even if received before the date a late fee applies, you muy owe
additional and substantial money al the end of the credit transaction and there may be little or no reduction of principal. ‘This is due to the accrual of daily
interest until a payment is received.

Tf the dwelling is tocated in Connecticut: Your initial Draw Period will be 9 years 10 months and cannot be renewed for udditional draw periods.

IT the Dwelling is located in Florida: FLORIDA DOCUMENTARY STAMP TAX IN THE AMOUNT REQUIRED DY LAW IIAS BEEN PAID OR
WILL BE PAID DIRECTLY TO ‘THE DEPARTMENT OF REVENUE. AND FLORIDA DOCUMENTARY STAMPS HAVE BEEN PLACED ON
THE TAXABLE INSTRUMENTS AS REQUIRED BY CHAPTER 201, FLORIDA STATUTES.

If the Dwelling is located in Maryland: We elect Subtitle 9, Credit Grantor Open Lind Credit Provisions, of Title 12 of the Commercial Law Article of
the Annotated Code of Maryland.

If the Dwelling Is located in Minnesota: If the amount of this Joan ix $100,000 or more, we elect Mina. Stat, § 334,01,

If the Dwelling is locuted in Missouri: Oral agreements or commitments to loan money, extend credit or to forbear from
enforcing repayment of 0 debt including promises to cxtend or renew such debt are not enforceable. To protect you
(borrower(s)) and us (creditor) from misunderstanding or disappointment, any agreements we reach covering such
matters are contained in this writing, which is the complete and exclusive statement of the agreement between us,
except as we may Jater agrec in writing to modify it,

If the Dwelling is tocated in New York: YOU SHOULD CHECK WITH YOUR LEGAL ADVISOR AND WITH OTHER
MORTGAGE LIEN HOLDERS AS TO WHETHER ANY PRIOR LIENS CONTAIN ACCELERATION CLAUSES
WHICH WOULD BE ACTIVATED BY A JUNIOR ENCUMBRANCE,

DEFAULT IN THE PAYMENT OF THIS LOAN AGREEMENT MAY RESULT IN THE LOSS OF THE
PROPERTY SECURING THE LOAN. UNDER FEDERAL LAW, YOU MAY HAVE THE RIGHT TO CANCEL
THIS AGREEMENT. IF YOU HAVE THIS RIGHT, THE CREDITOR IS REQUIRED TO PROVIDE YOU WITH
A SEPARATE WRITTEN NOTICE SPECIFYING THE CIRCUMSTANCES AND TIMES UNDER WHICH YOU
CAN EXERCISE THIS RIGHT.

If che Dwelling is located in North Dukota:s THIS OBLIGATION MAY BE THE BASIS FOR A PERSONAL ACTION
AGAINST THE PROMISOR OR PROMISORS IN ADDITION TO OTHER REMEDIES ALLOWED BY LAW.

If the dwelling Is located in Oregon: NOTICE TO THE BORROWER: Do not sign this loan agreement before you read it.
The loan agrecment may provide for the payment of a penalty if you wish to repay the loan prior to the date provided
for repayment in the Joan agreement.

If the Dwelling is located in Texus: THIS WRITTEN AGREEMENT REPRESENTS ‘THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT IE CONTRADICTED WY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUNSEQUENT ORAL AGREEMENTS OF
THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

If the Dwelling is located in Vermont: NOTICE TO CO-SIGNER: YOUR SIGNATURE ON THIS NOTE MEANS THAT
YOU ARE EQUALLY LIABLE FOR REPAYMENT OF THIS LOAN. IF THE BORROWER DOES NOT PAY,
THE LENDER HAS A LEGAL RIGHT TO COLLECT FROM YOU.

COPY RECEIVED. You agree to be legally bound 1 ull provisions of this Agreement. You acknowledge receipt of a completed copy of this
Agreement. inchiding important information below regarding your rights (o dispute billing errors (“Your Billing Rights").

«ach le Shou

RACHEL SHAMTI

 

 

 

 

 

 

 

TYPE OR PRINT NAME SIGNATURE ————
x.
TYPE OR PRINT NAME SIGNATURE
Xx
TYPE OR PRINT NAME SIGNATURE
a x
TYPE OR PRINT NAME SIGNATURE

Address of Dwelling: 2083 E 1ST ST BROOKLYN , New York 11223

 

IM

ERA-MULTENHV2_5

 

 

 

 

 

 

a

NHEERAS (Rev. 06/13/2005)
Case 1:20-cv-03668-FB-RER Document 1-2 Filed 08/13/20 Page 6 of 11 PagelID #: 15

YOUR BILLING RIGHTS - KEEP? THIS NOTICE FOR FUTURE USE
This notice contuins imporiunt information about your rights and our responsibilities under the Fair Credit Billing Act.

. Notify Us In Case of Errors or Questions About your Bill
If you think your bill is wrong, or if you need more information aboul u tninsection on your bill, write us on a separate sheet at the address listed on your
bill. Write to us as soon us possible. We must hear from you no luter thun 60 days after we sent you the first bill on which the error or problem
appeared. You can telephone us, but doing so will not proserve your rights.

In your letter, give us the following information.

e = Your nume and Line number.

e — The dollar amount of the suspected error.

. Describe the error and oxplain, if you can, why you believe thore is un error. If you need more information, describe the item you are not sure
about.

If you have authorized us to pay your bill automatically from your savings or checking account, you can slop payment on any amount you think Is wrong.
To stop the payment, your letter must reach us three business days before the automatic payment is schcduled to occur.

Your Rights and Our Responsibilities After We Receive Your Written Notice

We must acknowledge your letter within-30 days, unless we have corrected the error by then, Within 90 days, we must elther correct the error or explain
why we believe the bill was correct.

After we recive your letter. we cannot try to collect any amount you question, or report you us delinquent. We can continue to bill you for the amount
you question, including finance charges, und we can apply any unpaid umount against your Credit Line. You do not have to pay any questioned amount
while we arc investigating, but you are still obtigated to pay the puns of your bill that ure not in question,

If we find thut we made a mistake on your bill, you will not have to pay uny finance charges related to any questioned amount. If we didn't make a
mistake, you may have to puy finance charges, and you will have to make up any missed payments on the questioned amount. In either caso, we will
send you a statement of the amount you owe and the date il is duc.

If you fait to pay the amount that we think you owe, we may report you as delinquent. However, if our explanation does not satisfy you and you write to
us within (en days telling us thal you still refuse to pay, we must tell anyone we report you to that you have a question about your bill. And, we must tell
you the name of anyone we reported you (o, We must tell anyone we report you lo thut the matter has been settled between us when it finally is.

If we don't follow these rules. we cun't collect the first $50 of the questioned amount, oven if your bill was correct.

Special Rule for Credit Card Purchases

If you have a problem with the quality of property or services thut you purchused with your Card, and you have tried In good faith to correct the problem
with the merchant, you may have the right not to pay the remaining umount due on the proporty or services. There are two limitations on this right:

(a) You must huve made the purchase in your home state or, if not within your home state, within 100 miles of your current mailing address; und
(b) The purchase price must have been more than $50,

These IImitations do not apply if we own or operate the merchant, or if we mailed you the advertisement for the property or services,

©2005 National Ciry Conparitio:

NHEERAG (Rev, 06/13/2005) AMM | | | ll |

ERA-MULTENHV2_6

 

 

 

 

 

 

 

 

il
Case 1:20-cv-03668-FB-RER Document 1-2 Filed 08/13/20 Page 7 of 11 PagelD #: 16

SIGNATURE ADDENDUM TO SECURITY INSTRUMENT

Definition: “Sccurity Instrument." The Deed of Trust, Mortgage, Trust Deed, Deed to Secure Debt or Securily
Deed given to secure the debt to the Lender of the same dale.

Mortgagor(s)/Borrower(s) on Security Instrument: Property Address:
RACHEL SHAMI 2083 E 1ST ST
BROOKLYN New York 11223

Lender: Naliorial City Bank Lender Reference Number: 9005324352
ADDITIONAL SIGNATURES: By signing below. Grantor(s) / Mortgagor(s) / Trustor(s) / Settlor(s) agrees to
the terms and covenants contained in the Security Instrument and in any attachments. Grantors(s) / Mortgugor(s)

/ Trastor(s) / Settlor(s) also acknowledges receipt of a copy of the Security Instrument.

NON-APPLICANT SPOUSE, OR NON-APPLICANT
INDIVIDUAL WITH OWNERSHIP INTEREST IN PROPERTY: ADDITIONAL BORROWERS

ce See
a

 

 

Date

 

Date Date

 

Date
ACKNOWLEDGMENT: y ;
STATE OF Flogye . COUNTY OF JA 1AM). Adt }ss,
On this 37 “day of DAWU ¢] before me LGWE TALES

anotary public, personally appeared eo: 2h sh SAL

 

personally known to me (or proved to me on the basis of
satisfactory evidence) to be the person(s) whose name(s) is/are subscribed to the within instrument
and acknowledged to me thal he/she/they executed the same in his/here/their authorized

copacily (ics), and that by his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

, § Be sme. WITNESS my hand and official seal:
EA} nt MIGUEL FLORES Mf

4q are Si re
FV AVN: Notary Puble - Stala of Florida EERIE,
" Za iE MY Commission Expires May 17, 2009

q Shige” == Commission 4 OD 430774
ee My commission expires 5 fi 7/0 49

 

 

  

 

Nia

 

 

 

SIGNADD} (4/2006)
Case 1:20-cv-03668-FB-RER Document 1-2 Filed 08/13/20 Page 8 of 11 PagelD #: 17

‘“\CLONGE TO Line of Credit AGREEMENT
PNCID #: 2295 P
PNC Account #: 4489618321228307

Allonge to one certain Agreement Dated on or About: 1/3/2007 7:00:00 AM

and executed by: RACHEL SHAMI
Debtor(s)

With a Credit Line Amount of $ 350000.00

Debtor Address: _ 2083 E 1ST ST,BROOKLYN,NY 11223

Pay to the order of:
Without Recourse

PNC Bank N.A., successor by merger to National City Bank

BY: Z dion WW Yoel

Eileen M. Kovach
Assistant Vice President
Case 1:20-cv-03668-FB-RER Document 1-2 Filed 08/13/20 Page 9 of 11 PagelID #: 18

Loan ID: 129843
ALLONGE TO NOTE
This endorsement is a permanent part of the Note referenced below:

Original Loan Amount: $350,000.00

Note Date: 01/03/2007

Borrower Name: RACHEL SHAMI

Property Address: 2083 E 1ST ST
BROOKLYN, NY 11223

PAY TO THE ORDER OF

RCS Recovery Services, LLC

 

WITHOUT RECOURSE

US MORTGAGE RESOLUTION, LLC

THOMAS D. DUNKEL
MANAGING MEMBER
Case 1:20-cv-03668-FB-RER Document 1-2 Filed 08/13/20 Page 10 of 11 PagelID #: 19

Loan ID: 129843
ALLONGE TO NOTE
This endorsement is a permanent part of the Note referenced below:

Original Loan Amount: $350,000.00

Note Date: 01/03/2007
Borrower Name: RACHEL SHAMI
Property Address: 2083. E 1ST ST

BROOKLYN, NY 11223

PAY TO THE ORDER OF

 

WITHOUT RECOURSE

RCS RECOVERY SERVICES, LLC

[wu

Seth A. Miller
Manager
Case 1:20-cv-03668-FB-RER Document 1-2 Filed 08/13/20 Page 11 of 11 PagelD #: 20

Loan ID: 129843
ALLONGE TO NOTE

This endorsement is a permanent part of the Note referenced below:

Original Loan Amount: $350,000.00

Note Date: 01/03/2007
Borrower Name: RACHEL SHAMI
Property Address: 2083 E 1ST ST

BROOKLYN, NY 11223

PAY TO THE ORDER OF
MISS JONES, LLC
WITHOUT RECOURSE
20 CAP FUND I, LLC
CB.

COREY O’BRIEN-
MANAGING MEMBER
